DETAILED ACTION
This Office action is in response to Applicant’s reply filed 11/01/2022.
Claims 1-20 are pending. Claims 1, 4; 11, 13-14; and 20 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-10 are directed towards a method and have been reviewed.
Claims 1-10 appear to now be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Relevant language from claim 4 has been incorporated into independent claim 1.
Claims 11-19 are directed toward a system and have been reviewed.
Claims 11-19 appear to be statutory, as the system includes hardware (processors) as disclosed in ¶ 0040 of the applicant’s specification, “the components of the environment 100 include hardware, software, or both; the components of the environment 100 include hardware, such as a special purpose processing device to perform a certain function or group of functions.”
Claims 11-19 are statutory as they perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions. Relevant language from claim 14 has been incorporated into independent claim 11.
Claim 20 is directed toward an article of manufacture and has been reviewed.
Claim 20 appears to be statutory, as the article of manufacture excludes signals (claim says non-transitory).
Claim 20 also appears to be statutory as it performs the method of claim 1, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Response to Amendments - 35 USC § 101
Claims 1, 3, 5, 10; 11, 13, 15, 19; and 20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. The independent claims have been amended to incorporate patent-eligible subject matter from claims 4 and 14.
Claim 20 has been amended to include the term “non-transitory” and thus excludes signals.
All the 35 U.S.C. 101 rejections of the claims are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10; 11-14, 17, 19; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al., U.S. Patent Application Publication No. 2013/0124964 (shares assignee with instant application; hereinafter Viegas) in view of Taylor et al., U.S. Patent Application Publication No. 2014/0195890 (hereinafter Taylor).


Regarding claim 1, Viegas teaches:
A method for identifying structured data for a webpage, comprising: (Viegas ¶ 0005: automatic provision of contextually relevant structured data to a user; a web page can be annotated with structured data using a specification such as RDFa, HTML microdata, or the like)
extracting a portion of webpage content from the webpage… (Viegas FIG. 4, ¶ 0042-0043: such document may be a web page; At 406, text is extracted from the document)
identifying a domain for the webpage using the webpage content; (Viegas FIG. 4, ¶ 0044: the annotated text includes the text of the document and at least one annotation that identifies the named entity in the text. At 412, the annotated text is transmitted to an entity classification system. The entity classification system assigns a class from a plurality of possible classes to the named entity based at least in part upon the text and the annotation(s) that identities the named entity in the text)
extracting one or more entities from the webpage content; (Viegas FIG. 4, ¶ 0042-0043: at 408 existence of a named entity is detected in the text of the document, wherein the named entity is a noun or noun phrase in the text)
querying a datastore for structured data for the webpage using the domain for the webpage and the one or more entities; (Viegas FIG. 3; FIG. 4, ¶ 0046: At 418, a plurality of attributes for the class are received from the attribute ranking system [shows using the domain]; queries can be automatically generated to search over one or more data repositories to retrieve the attribute values for the plurality of respective attributes)
obtaining the structured data for the webpage in response to the querying; and (Viegas FIG. 3; FIG. 4, ¶ 0046: queries can be automatically generated to search over one or more data repositories to retrieve the attribute values for the plurality of respective attributes; At 418, a plurality of attributes for the class are received from the attribute ranking system. At 420, values for the plurality of attributes received at 418 are retrieved)
...the structured data to be presented with the webpage content on a display. (Viegas FIG. 3, ¶ 0039: a tooltip 304 is graphically presented in graphical correlation to the selected named entity, wherein the tooltip 304 includes attribute identities and values; FIG. 4, ¶ 0046-0048: the attribute values for the plurality of respective attributes are displayed on a display screen of a computing device; such attribute values can be displayed as a tooltip, in a pop-up window, or the like)
Viegas does not expressly disclose performing its extracting in response to the webpage being requested by a user.
Viegas further does not expressly disclose:
generating a browser notification with the structured data, wherein the browser notification causes the structured data to be presented...
However, Taylor addresses these aforementioned limitations by teaching the following.
Taylor teaches extracting a portion of webpage content from the webpage in response to the webpage being requested by a user. (Taylor FIGs. 1-2, ¶ 0029: when the browser 50 requests a page (or content item) from a URL through the intermediary system 330, the intermediary system 330, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page; FIG. 4, Taylor ¶ 0038: the monitoring component 413 monitors interactions between the user and the computing device while content items are being presented in a first page with respect to the display 406 of the computing device 400; The retrieved configuration information may describe how and what supplemental content information is to be presented in the flipped page or panel on the display 406 of the computing device 400; Taylor ¶ 0028 shows that this information to be displayed can be based on content of the webpage as required by the claims: Such configuration information may include, but is not be limited to, metadata associated with the content item presented in the first page, watermarking data associated with the content item presented in the first page, contextual data associated with the content item presented in the first page)
Taylor teaches:
generating a browser notification with the structured data, wherein the browser notification causes the structured data to be presented with the webpage content on a display. (Taylor FIG. 2, ¶ 0013-0014: various initial content items 204A ... are displayed in a first page on a display 202 of a computing device 200; The depicted supplemental content/additional information includes metadata 204B related to the music video [see FIG. 2 showing examples of the claimed 'structured data' being displayed]; any number of flippable panels may be in a flipped state at any given time, allowing the user to access additional content and information while still viewing the original content items; the user may want to flip through one or more of the panels 206A, 208A and 210A to access and view supplemental content while continuing to watch the music video at content item 204A (e.g., the user may not flip the panel corresponding to content item 204A); the user may flip back and forth among multiple content item panels while the first page as a whole continues to be displayed [these passages show the claimed presentation with the webpage content]; ¶ 0020: The browser may additionally or alternatively support other user actions for causing the supplemental content to be displayed; the user could perform a gesture that causes an overlay page containing the supplemental content to be displayed over the original page; ¶ 0033: the supplemental content item may itself be, for example, a webpage, a document, an image, a software application, etc. or may be an overlay of information that is presented in conjunction with the content item) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques to use extracted configuration information of Taylor to improve similar techniques in Viegas involving document text extraction and analysis.
In addition, both of the references (Viegas and Taylor) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas involving extracting text, assigning classes, and detecting entities for retrieval of attributes with the ability in Taylor to use extracted configuration information to facilitate the presentation of supplemental content information. Motivation to do so would also be the teaching, suggestion, or motivation in Taylor to provide a virtually any associated information in which the user may be interested and/or that is related or similar to the initial content, even preserving the look and feel of the page (including design, colors, font, etc.) to create an impression that the supplemental information originates from the site being viewed (Taylor ¶ 0008).

Regarding claim 11, Viegas teaches:
A system, comprising: one or more processors; memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions executable by the one or more processors to: (Viegas FIG. 5, ¶ 0049: an exemplary computing device 500 that can be used in accordance with the systems and methodologies disclosed herein; The computing device 500 includes at least one processor 502 that executes instructions that are stored in a memory 504)
extract a portion of webpage content from the webpage… (Viegas FIG. 4, ¶ 0042-0043: such document may be a web page; At 406, text is extracted from the document)
identify a domain for the webpage using the webpage content; (Viegas FIG. 4, ¶ 0044: the annotated text includes the text of the document and at least one annotation that identifies the named entity in the text. At 412, the annotated text is transmitted to an entity classification system. The entity classification system assigns a class from a plurality of possible classes to the named entity based at least in part upon the text and the annotation(s) that identities the named entity in the text)
extract one or more entities from the webpage content; (Viegas FIG. 4, ¶ 0042-0043: at 408 existence of a named entity is detected in the text of the document, wherein the named entity is a noun or noun phrase in the text)
query a datastore for structured data for the webpage using the domain for the webpage and the one or more entities; (Viegas FIG. 3; FIG. 4, ¶ 0046: At 418, a plurality of attributes for the class are received from the attribute ranking system [shows using the domain]; queries can be automatically generated to search over one or more data repositories to retrieve the attribute values for the plurality of respective attributes)
obtain the structured data for the webpage in response to the querying; and (Viegas FIG. 3; FIG. 4, ¶ 0046: queries can be automatically generated to search over one or more data repositories to retrieve the attribute values for the plurality of respective attributes; At 418, a plurality of attributes for the class are received from the attribute ranking system. At 420, values for the plurality of attributes received at 418 are retrieved)
...the structured data to be presented with the webpage content on a display. (Viegas FIG. 3, ¶ 0039: a tooltip 304 is graphically presented in graphical correlation to the selected named entity, wherein the tooltip 304 includes attribute identities and values; FIG. 4, ¶ 0046-0048: the attribute values for the plurality of respective attributes are displayed on a display screen of a computing device; such attribute values can be displayed as a tooltip, in a pop-up window, or the like)
Viegas does not expressly disclose performing its extracting in response to the webpage being requested by a user.
Viegas further does not expressly disclose:
generate a browser notification with the structured data, wherein the browser notification causes the structured data to be presented...
However, Taylor addresses these aforementioned limitations by teaching the following.
Taylor teaches extracting a portion of webpage content from the webpage in response to the webpage being requested by a user. (Taylor FIGs. 1-2, ¶ 0029: when the browser 50 requests a page (or content item) from a URL through the intermediary system 330, the intermediary system 330, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page; FIG. 4, Taylor ¶ 0038: the monitoring component 413 monitors interactions between the user and the computing device while content items are being presented in a first page with respect to the display 406 of the computing device 400; The retrieved configuration information may describe how and what supplemental content information is to be presented in the flipped page or panel on the display 406 of the computing device 400; Taylor ¶ 0028 shows that this information to be displayed can be based on content of the webpage as required by the claims: Such configuration information may include, but is not be limited to, metadata associated with the content item presented in the first page, watermarking data associated with the content item presented in the first page, contextual data associated with the content item presented in the first page)
Taylor teaches:
generate a browser notification with the structured data, wherein the browser notification causes the structured data to be presented with the webpage content on a display. (Taylor FIG. 2, ¶ 0013-0014: various initial content items 204A ... are displayed in a first page on a display 202 of a computing device 200; The depicted supplemental content/additional information includes metadata 204B related to the music video [see FIG. 2 showing examples of the claimed 'structured data' being displayed]; any number of flippable panels may be in a flipped state at any given time, allowing the user to access additional content and information while still viewing the original content items; the user may want to flip through one or more of the panels 206A, 208A and 210A to access and view supplemental content while continuing to watch the music video at content item 204A (e.g., the user may not flip the panel corresponding to content item 204A); the user may flip back and forth among multiple content item panels while the first page as a whole continues to be displayed [these passages show the claimed presentation with the webpage content]; ¶ 0020: The browser may additionally or alternatively support other user actions for causing the supplemental content to be displayed; the user could perform a gesture that causes an overlay page containing the supplemental content to be displayed over the original page; ¶ 0033: the supplemental content item may itself be, for example, a webpage, a document, an image, a software application, etc. or may be an overlay of information that is presented in conjunction with the content item) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques to use extracted configuration information of Taylor to improve similar techniques in Viegas involving document text extraction and analysis.
In addition, both of the references (Viegas and Taylor) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas involving extracting text, assigning classes, and detecting entities for retrieval of attributes with the ability in Taylor to use extracted configuration information to facilitate the presentation of supplemental content information. Motivation to do so would also be the teaching, suggestion, or motivation in Taylor to provide a virtually any associated information in which the user may be interested and/or that is related or similar to the initial content, even preserving the look and feel of the page (including design, colors, font, etc.) to create an impression that the supplemental information originates from the site being viewed (Taylor ¶ 0008).


Regarding claim 20, Viegas teaches:
A non-transitory computer-readable medium storing instructions executable by a computer device, comprising: (Viegas FIGs. 4-5, ¶ 0041: the acts described herein may be computer-executable instructions that can be implemented by one or more processors and/or stored on a computer-readable medium or media)
at least one instruction for causing the computer device to extract a portion of webpage content from the webpage… (Viegas FIG. 4, ¶ 0042-0043: such document may be a web page; At 406, text is extracted from the document)
at least one instruction for causing the computer device to identify a domain for the webpage using the webpage content; (Viegas FIG. 4, ¶ 0044: the annotated text includes the text of the document and at least one annotation that identifies the named entity in the text. At 412, the annotated text is transmitted to an entity classification system. The entity classification system assigns a class from a plurality of possible classes to the named entity based at least in part upon the text and the annotation(s) that identities the named entity in the text)
at least one instruction for causing the computer device to extract one or more entities from the webpage content; (Viegas FIG. 4, ¶ 0042-0043: at 408 existence of a named entity is detected in the text of the document, wherein the named entity is a noun or noun phrase in the text)
at least one instruction for causing the computer device to query a datastore for structured data for the webpage using the domain for the webpage and the one or more entities; (Viegas FIG. 3; FIG. 4, ¶ 0046: At 418, a plurality of attributes for the class are received from the attribute ranking system [shows using the domain]; queries can be automatically generated to search over one or more data repositories to retrieve the attribute values for the plurality of respective attributes)
obtain the structured data for the webpage in response to the querying; and (Viegas FIG. 3; FIG. 4, ¶ 0046: queries can be automatically generated to search over one or more data repositories to retrieve the attribute values for the plurality of respective attributes; At 418, a plurality of attributes for the class are received from the attribute ranking system. At 420, values for the plurality of attributes received at 418 are retrieved)
...the structured data to be presented with the webpage content on a display. (Viegas FIG. 3, ¶ 0039: a tooltip 304 is graphically presented in graphical correlation to the selected named entity, wherein the tooltip 304 includes attribute identities and values; FIG. 4, ¶ 0046-0048: the attribute values for the plurality of respective attributes are displayed on a display screen of a computing device; such attribute values can be displayed as a tooltip, in a pop-up window, or the like)
Viegas does not expressly disclose performing its extracting in response to the webpage being requested by a user.
Viegas further does not expressly disclose:
at least one instruction for causing the computer device to generate a browser notification with the structured data, wherein the browser notification causes the structured data to be presented...
However, Taylor addresses these aforementioned limitations by teaching the following.
Taylor teaches at least one instruction for causing the computer device to extract a portion of webpage content from the webpage in response to the webpage being requested by a user. (Taylor FIGs. 1-2, ¶ 0029: when the browser 50 requests a page (or content item) from a URL through the intermediary system 330, the intermediary system 330, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page; FIG. 4, Taylor ¶ 0038: the monitoring component 413 monitors interactions between the user and the computing device while content items are being presented in a first page with respect to the display 406 of the computing device 400; The retrieved configuration information may describe how and what supplemental content information is to be presented in the flipped page or panel on the display 406 of the computing device 400; Taylor ¶ 0028 shows that this information to be displayed can be based on content of the webpage as required by the claims: Such configuration information may include, but is not be limited to, metadata associated with the content item presented in the first page, watermarking data associated with the content item presented in the first page, contextual data associated with the content item presented in the first page)
Taylor teaches:
at least one instruction for causing the computer device to generate a browser notification with the structured data, wherein the browser notification causes the structured data to be presented with the webpage content on a display. (Taylor FIG. 2, ¶ 0013-0014: various initial content items 204A ... are displayed in a first page on a display 202 of a computing device 200; The depicted supplemental content/additional information includes metadata 204B related to the music video [see FIG. 2 showing examples of the claimed 'structured data' being displayed]; any number of flippable panels may be in a flipped state at any given time, allowing the user to access additional content and information while still viewing the original content items; the user may want to flip through one or more of the panels 206A, 208A and 210A to access and view supplemental content while continuing to watch the music video at content item 204A (e.g., the user may not flip the panel corresponding to content item 204A); the user may flip back and forth among multiple content item panels while the first page as a whole continues to be displayed [these passages show the claimed presentation with the webpage content]; ¶ 0020: The browser may additionally or alternatively support other user actions for causing the supplemental content to be displayed; the user could perform a gesture that causes an overlay page containing the supplemental content to be displayed over the original page; ¶ 0033: the supplemental content item may itself be, for example, a webpage, a document, an image, a software application, etc. or may be an overlay of information that is presented in conjunction with the content item) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques to use extracted configuration information of Taylor to improve similar techniques in Viegas involving document text extraction and analysis.
In addition, both of the references (Viegas and Taylor) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas involving extracting text, assigning classes, and detecting entities for retrieval of attributes with the ability in Taylor to use extracted configuration information to facilitate the presentation of supplemental content information. Motivation to do so would also be the teaching, suggestion, or motivation in Taylor to provide a virtually any associated information in which the user may be interested and/or that is related or similar to the initial content, even preserving the look and feel of the page (including design, colors, font, etc.) to create an impression that the supplemental information originates from the site being viewed (Taylor ¶ 0008).

Regarding claims 2 and 12, Viegas in view of Taylor teaches all the features with respect to claims 1 and 11 above.
Viegas teaches:
wherein extracting the portion of the webpage, identifying the domain for the webpage, extracting the one or more entities, querying the datastore, and obtaining the structured data occurs dynamically in response to the user… (Viegas FIG. 1, ¶ 0029: the system 100 can continuously operate as a user modifies the document 104; operations refer to ¶ 0019-0027 involving extracted text (¶ 0019), assigned classes (¶ 0023), identified entities (¶ 0021-0022), and querying and obtaining data (¶ 0024-0026); c18: the retriever component dynamically retrieves the contextually relevant attribute values as the reviewer of the word processing document is modifying the word processing document)
Taylor teaches querying the data store, and obtaining the structured data occurs dynamically in response to the user requesting the webpage. (Taylor FIGs. 1-2, ¶ 0029-0033 shows steps performed in response to a user requesting a webpage; see particularly ¶ 0029-0030 teaching querying a datastore and obtaining structured data: when the browser 50 requests a page (or content item) from a URL through the intermediary system 330, the intermediary system 330, in addition to returning the requested page (or content item), may return a second page (or other unit of content) containing metadata for the requested page; when the browser 50 requests a page from a URL, the browser 50 can concurrently send a request to a metadata server for the metadata associated with the requested page) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques involving content item and supplemental display techniques in Taylor to improve similar techniques in Viegas involving presentation of a document to a user.
Motivation to do so would be to improve the functioning of Viegas involving retrieving values contextually relevant to a displayed document with the ability in Taylor to obtain desired metadata/search results to facilitate an existing presentation of content.


Regarding claim 3, Viegas in view of Taylor teaches all the features with respect to claim 1 above including:
wherein the structured data has visually distinct display attributes from display attributes of the webpage. (Viegas describes a visually distinct pop-up/tooltip comprising structured data in the form of attribute identities and values, see specifically FIG. 3, ¶ 0039: a tooltip 304 is graphically presented in graphical correlation to the selected named entity, wherein the tooltip 304 includes attribute identities and values; FIG. 4, ¶ 0046-0048: the attribute values for the plurality of respective attributes are displayed on a display screen of a computing device; such attribute values can be displayed as a tooltip, in a pop-up window, or the like)

Regarding claim 13, Viegas in view of Taylor teaches all the features with respect to claim 11 above including:
wherein the structured data has visually distinct display attributes from display attributes of the webpage. (Viegas describes a visually distinct pop-up/tooltip comprising structured data in the form of attribute identities and values, see specifically FIG. 3, ¶ 0039: a tooltip 304 is graphically presented in graphical correlation to the selected named entity, wherein the tooltip 304 includes attribute identities and values; FIG. 4, ¶ 0046-0048: the attribute values for the plurality of respective attributes are displayed on a display screen of a computing device; such attribute values can be displayed as a tooltip, in a pop-up window, or the like)


Regarding claims 4 and 14, Viegas in view of Taylor teaches all the features with respect to claims 1 and 11 above including:
wherein the structured data is presented in one or more of an overlay of the webpage content, adjacent to the webpage content, below the webpage content, above the webpage content, or next to the webpage content. (Viegas teaches the claim limitation reciting 'one or more of' multiple elements as only 'one of' the multiple elements is ultimately required based on the alternative language 'or'; Viegas FIG. 3, ¶ 0039 describes a pop-up/tooltip being displayed overlaid on top of the page but also occurring proximate to the page content: a tooltip 304 is graphically presented in graphical correlation to the selected named entity, wherein the tooltip 304 includes attribute identities and values; FIG. 4, ¶ 0046-0048: the attribute values for the plurality of respective attributes are displayed on a display screen of a computing device; such attribute values can be displayed as a tooltip, in a pop-up window, or the like)

Regarding claims 8 and 17, Viegas in view of Taylor teaches all the features with respect to claims 1 and 11 above including:
wherein extracting the one or more entities occurs by one or more of scraping the webpage content, performing string matching on the webpage content, or searching smart tags associated with the webpage content. (Taylor ¶ 0028 describes tags associated with a displayed webpage: Such configuration information may include, but is not be limited to, metadata associated with the content item presented in the first page, watermarking data associated with the content item presented in the first page, contextual data associated with the content item presented in the first page, user supplied configuration data, third party supplied configuration data, user profile data, device profile data, content profile data and the like; Taylor ¶ 0023-0026 describes performing searches: the supplemental content item may include video or audio content featuring ... search results for the person, place or object [Taylor addresses the claim in its entirety as only 'one of' the multiple elements is ultimately required based on the alternative language 'or'])

Regarding claims 10 and 19, Viegas in view of Taylor teaches all the features with respect to claims 1 and 11 above including:
wherein the portion of the webpage content includes one or more of textual content from the webpage, articles, a title of the webpage, a brief description from the webpage, hypertext markup language (HTML) content, images, or videos. (Viegas teaches the claim limitation reciting 'one or more of' multiple elements as only 'one of' the multiple elements is ultimately required based on the alternative language 'or'; Viegas ¶ 0005, 0009 shows the claimed hypertext markup language (HTML) content: a web page can be annotated with structured data using a specification such as RDFa, HTML microdata, or the like; ¶ 0021 is also relevant: Exemplary metadata that can be employed to identify named entities in the text of the document 104 include RDFa and/or HTML microdata; Viegas teaches the claimed 'textual content' from the webpage in FIG. 4, ¶ 0042-0043: At 406, text is extracted from the document)


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Taylor in further view of Chang, U.S. Patent Application Publication No. 2014/0032529 (previously utilized as the secondary reference in the rejection of the independent claims; hereinafter Chang).

Regarding claims 5 and 15, Viegas in view of Taylor teaches all the features with respect to claims 1 and 11 above but does not expressly disclose:
identifying a content type of the webpage, and wherein querying the datastore for the structured data further includes using the content type of the webpage.
However, Chang teaches:
identifying a content type of the webpage, and wherein querying the datastore for the structured data further includes using the content type of the webpage. (Chang ¶ 0004: different types of look-up resources may be suitable for different types of data entities; a dictionary may be well suited for looking up ordinary words, but a Dunn & Bradstreet company database may be a better source of information regarding a specific company; ¶ 0022: the described technology may be utilized to identify searchable information resources [shows querying of datastores] for any type of information or data entity within a body of information (e.g., electronic content) [shows content type of page]; identify a particular entity (or feature) within a digital image (e.g., a company logo), and then identify a set of information resources useful for obtaining further information regarding a company or organization associated with the logo; identify a company name within a digital audio file, and then utilized to identify information resources suitable for obtaining further information regarding the relevant company || Chang FIG. 2, ¶ 0025 shows the document can be a webpage: a digital information viewing application in the example form of the document viewing application 214 (e.g., Microsoft Word) and a further document rendering application in the form of a browser 216; ¶ 0059 also shows this document can be a webpage: a user may, at operation 502, select look-up text within a document (e.g., word document, HTML document, etc.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques to allow a user to specify a whole document (word, HTML, or otherwise) or fragments thereof to be analyzed as in Chang to improve similar techniques in Viegas as modified involving document text extraction and analysis.
In addition, both of the references (Viegas as modified and Chang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas as modified involving extracting text, assigning classes, and detecting entities for retrieval of attributes with the ability in Chang (¶ 0042) to select particular terms, a paragraph, entire text, an entire image or video, a portion of a particular audio file, and more. Motivation to do so would also be the teaching, suggestion, or motivation in Chang to provide a relevant and focused set of searchable information resources and to allow a user to submit queries to any one or more of searchable information resources (Chang ¶ 0017-0019).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Taylor in further view of Morris et al., U.S. Patent Application Publication No. 2011/0252011 (shares assignee with instant application; hereinafter Morris).

Regarding claim 6, Viegas in view of Taylor teaches all the features with respect to claim 1 above including:
wherein one or more pretrained machine learning models are used for extracting the portion of the webpage content … and extracting the one or more entities. (Viegas ¶ 0018-0024 shows machine learning models that identify entities within text: the disambiguator component 108 can employ natural language processing (NLP) technologies to automatically identify named entities in the text of the documents; The classification system 110 can utilize any suitable named entity classification technologies, including Taylor and/or unsupervised models for named entity recognition)
Viegas in view of Taylor does not expressly disclose wherein the one or more pretrained machine learning models are used for identifying the domain for the webpage.
However, Morris teaches wherein the one or more pretrained machine learning models are used for identifying the domain for the webpage. (Morris FIG. 5, FIG. 8, ¶ 0132 shows pretrained machine learning models: implementing any individual module in FIGS. 4-7; The analysis module 806 can be implemented, for example, as a machine learning engine of any type (e.g., employing Bayesian analysis, regression analysis, hidden Markov analysis, etc.); FIG. 5, FIG. 19, ¶ 0190 shows extracting a portion of content and performing an identification: use information extracted from the social network resource to supplement the message. The extracted information can include information regarding the characteristics of the author (e.g., obtained from the author's profile), information regarding the author's contacts, information regarding the prior behavior of the author (e.g., information regarding prior messages and responses attributed to the author); The extracted information can supply contextual information which potentially enables the search engine 102 to provide a more relevant response for the particular user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known machine learning techniques to extract information and supply context as in Morris to improve similar techniques in Viegas as modified involving NLP and other models to identify entities within document text.
In addition, both of the references (Viegas as modified and Morris) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas as modified involving extracting text, assigning classes, and detecting entities with the ability in Morris to implement its modules, including modules to use extracted information, as a machine learning engine. Motivation to do so would also be the teaching, suggestion, or motivation in Morris to build a model and use it to improve performance of a search engine based on one resource having been more successful in addressing a user’s information needs (Morris ¶ 0017).



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Taylor in further view of Morris in further view of Zadeh et al., U.S. Patent Application Publication No. 2020/0184278 (hereinafter Zadeh).

Regarding claim 7, Viegas in view of Taylor and Morris teaches all the features with respect to claim 6 above but does not expressly disclose:
wherein the one or more pretrained machine learning models include one or more of an interactive concept learning (PICL) model, a multiclass classifier, domain specific models, or an inquiry-based learning (IBL) model.
However, Zadeh teaches:
wherein the one or more pretrained machine learning models include one or more of an interactive concept learning (PICL) model, a multiclass classifier, domain specific models, or an inquiry-based learning (IBL) model. (Zadeh FIG. 214, ¶ 2508-2510, ¶ 2508 is interpreted as introducing a multiclass classifier: it uses multiple classifiers, using multiple databases, e.g., for people, objects (e.g., for home, office, or road), buildings, animals, or satellite images, e.g., with hierarchy of more specialized classifiers; ¶ 2510 shows relevance to the claims as the classifier is tied to a class identification (and also an entity identification): we find 4 objects in the example of FIG. 214 (as localization of interest points), two of which are the human and the pet (as class identification), and the other 2 maybe not recognized, yet. Then, for the entity identification, we have identified them as e.g., Joe and his dog, e.g., called Dragon) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known machine learning techniques to classify objects, classes, or entities as in Zadeh to improve similar techniques in Viegas as modified involving NLP and other models to identify entities within document text.
In addition, both of the references (Viegas as modified and Zadeh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas as modified involving extracting text, assigning classes, and detecting entities with the ability in Zadeh to use multiple classifiers and multiple databases to facilitate its identification of objects, classes, and entities.

Regarding claim 16, Viegas in view of Taylor teaches all the features with respect to claim 11 above including:
wherein one or more pretrained machine learning models are used for extracting the portion of the webpage content … and extracting the one or more entities, (Viegas ¶ 0018-0024 shows machine learning models that identify entities within text: the disambiguator component 108 can employ natural language processing (NLP) technologies to automatically identify named entities in the text of the documents; The classification system 110 can utilize any suitable named entity classification technologies, including supervised and/or unsupervised models for named entity recognition)
Viegas in view of Taylor does not expressly disclose wherein the one or more pretrained machine learning models are used for identifying the domain for the webpage.
Viegas in view of Taylor further does not expressly disclose:
wherein the one or more pretrained machine learning models include one or more of an interactive concept learning (PICL) model, a multiclass classifier, domain specific models, or an inquiry-based learning (IBL) model.
However, Morris teaches wherein the one or more pretrained machine learning models are used for identifying the domain for the webpage. (Morris FIG. 5, FIG. 8, ¶ 0132 shows pretrained machine learning models: implementing any individual module in FIGS. 4-7; The analysis module 806 can be implemented, for example, as a machine learning engine of any type (e.g., employing Bayesian analysis, regression analysis, hidden Markov analysis, etc.); FIG. 5, FIG. 19, ¶ 0190 shows extracting a portion of content and performing an identification: use information extracted from the social network resource to supplement the message. The extracted information can include information regarding the characteristics of the author (e.g., obtained from the author's profile), information regarding the author's contacts, information regarding the prior behavior of the author (e.g., information regarding prior messages and responses attributed to the author); The extracted information can supply contextual information which potentially enables the search engine 102 to provide a more relevant response for the particular user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known machine learning techniques to extract information and supply context as in Morris to improve similar techniques in Viegas as modified involving NLP and other models to identify entities within document text.
In addition, both of the references (Viegas as modified and Morris) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas as modified involving extracting text, assigning classes, and detecting entities with the ability in Morris to implement its modules, including modules to use extracted information, as a machine learning engine. Motivation to do so would also be the teaching, suggestion, or motivation in Morris to build a model and use it to improve performance of a search engine based on one resource having been more successful in addressing a user’s information needs (Morris ¶ 0017).
Viegas in view of Taylor and Morris does not expressly disclose:
wherein the one or more pretrained machine learning models include one or more of an interactive concept learning (PICL) model, a multiclass classifier, domain specific models, or an inquiry-based learning (IBL) model.
However, Zadeh teaches:
wherein the one or more pretrained machine learning models include one or more of an interactive concept learning (PICL) model, a multiclass classifier, domain specific models, or an inquiry-based learning (IBL) model. (Zadeh FIG. 214, ¶ 2508-2510, ¶ 2508 is interpreted as introducing a multiclass classifier: it uses multiple classifiers, using multiple databases, e.g., for people, objects (e.g., for home, office, or road), buildings, animals, or satellite images, e.g., with hierarchy of more specialized classifiers; ¶ 2510 shows relevance to the claims as the classifier is tied to a class identification (and also an entity identification): we find 4 objects in the example of FIG. 214 (as localization of interest points), two of which are the human and the pet (as class identification), and the other 2 maybe not recognized, yet. Then, for the entity identification, we have identified them as e.g., Joe and his dog, e.g., called Dragon) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known machine learning techniques to classify objects, classes, or entities as in Zadeh to improve similar techniques in Viegas as modified involving NLP and other models to identify entities within document text.
In addition, both of the references (Viegas as modified and Zadeh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas as modified involving extracting text, assigning classes, and detecting entities with the ability in Zadeh to use multiple classifiers and multiple databases to facilitate its identification of objects, classes, and entities.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Taylor in further view of Goeldi, U.S. Patent Application Publication No. 2010/0121707 (hereinafter Goeldi).

Regarding claims 9 and 18, Viegas in view of Taylor teaches all the features with respect to claims 1 and 11 above including scraping the webpage. (Viegas ¶ 0008: the search can be executed over a data repository that includes structured data (e.g., scraped from the web)
Viegas in view of Taylor does not expressly disclose wherein extracting the webpage content occurs by scraping the webpage.
However, Goeldi teaches:
wherein extracting the webpage content occurs by scraping the webpage. (Goeldi FIG. 1B, ¶ 0058-0060: At operation 203 the scraping process is performed including scouring the identified online social media sources for conversations relevant to a particular sector or other category and breaking down the content into pieces to be stored for later processing) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques to pre-process online (social media) sources as in Goeldi to improve similar techniques in Viegas as modified involving document text extraction and analysis.
In addition, both of the references (Viegas as modified and Goeldi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and identifying content within documents.
Motivation to do so would be to improve the functioning of Viegas as modified involving extracting text, assigning classes, and detecting entities for retrieval of attributes with the ability in Goeldi to perform a scraping process prior to later processing to result in raw data enhanced for analysis.
Motivation to do so would also be the teaching, suggestion, or motivation in Goeldi to provide automated tools for identifying industry-specific social media data sources from which to harvest information and provide to the users as seen in Goeldi (¶ 0058).

Response to Arguments
Applicant’s arguments, see p8, filed 11/01/2022, with respect to the 35 U.S.C. 101 rejection of claims 1, 3, 5, 10-11, 13, 15, and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 3, 5, 10-11, 13, 15, and 19-20 has been withdrawn. 
Applicant’s arguments, see pp9-10, filed 11/01/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Viegas in view of newly incorporated reference Taylor.
Dependent claims 2-10 and 12-19 are rejected at least by virtue of their dependence on rejected base claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        November 29, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164